Citation Nr: 1128099	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-25 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for cold injury to the left foot from April 25, 2006 to October 3, 2010.

3.  Entitlement to an initial disability rating in excess of 30 percent for cold injury to the left foot from October 4, 2010 to the present. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for cold injury to the left hand, assigning a 20 percent evaluation, cold injury to the right hand, assigning a 20 percent evaluation, cold injury to the right foot, assigning a 20 percent evaluation, and cold injury to the left foot, assigning a 10 percent evaluation, all effective April 25, 2006; and denied service connection for lumbar spondylosis with left lower radiculopathy (claimed as back condition and bilateral leg condition) and right leg condition.  In April 2007, the Veteran submitted a notice of disagreement (NOD) for the issues of lumbar spondylosis, a right leg condition, and cold injury of the left foot.  He subsequently perfected his appeal in August 2007.  His case is currently under the jurisdiction of the RO in Boston, Massachusetts.

In March 2009, the Veteran presented sworn testimony during a Travel Board hearing in Boston, Massachusetts, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

At the March 2009 hearing, the Veteran withdrew his appeal for service connection for lumbar spondylosis.  Thus, this issue is no longer before the Board and will not be addressed further herein.

In September 2010, the Board remanded the Veteran's claims of entitlement to service connection for a right leg condition and an increased initial rating for cold injury to the left foot to the Appeals Management Center (AMC) for further evidentiary development, including obtaining outstanding VA treatment records and providing the Veteran with an addendum medical opinion or new VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained outstanding VA treatment records from the East Orange VA Medical Center (VAMC), Northamptom VAMC, and Springfield outpatient clinic.  Additionally, the Veteran was afforded a new VA examination in October 2010.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

In May 2011, the AMC increased the Veteran's disability ratings for his cold injury to the left foot to 30 percent and cold injury to the right foot to 30 percent, both effective October 4, 2010.  Because the AMC did not assign the maximum disability rating possible for the left foot cold injury, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board notes that the Veteran has not filed an NOD for the right foot cold injury rating.  If the Veteran wishes to appeal the May 2011 rating decision with regard to the right foot cold injury, he must file an NOD within the appropriate time period.

Since the Veteran perfected his appeal from the April 2006 assignment of an initial 10 percent disability rating, the Board will address whether he was entitled to a disability rating higher than 10 percent prior to October 4, 2010 and whether he is entitled to a disability rating higher than 30 percent from October 4, 2010 to the present.  Therefore, the issues on appeal have been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issues.

As the Veteran is challenging the disability rating assigned for his cold injury to the left foot, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

In his June 2011 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran had a disability resulting from an in-service right hip injury.  Thus, the issue of entitlement to service connection for a right hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence of record does not establish that the Veteran currently has a diagnosed right leg disorder, separate from his service-connected residuals of a cold injury to the right foot.

2.  Prior to October 4, 2010, the Veteran's service-connected cold injury to the left foot was manifested by pain and numbness without tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities.

3.  From October 4, 2010 to the present, the Veteran's service-connected cold injury to the left foot is manifested by pain and numbness with locally impaired sensation and hyperhidrosis.


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Prior to October 4, 2010, the criteria for an initial disability rating in excess of 10 percent for cold injury to the left foot have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7122 (2010).

3.  From October 4, 2010 to the present, the criteria for an initial disability rating in excess of 30 percent for cold injury to the left foot have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7122 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claims, a letter dated in June 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, the June 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records and service treatment records are in the file.  The Veteran has not identified any additional private treatment or other records that he wishes for VA to obtain.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.

The record indicates that the Veteran underwent a VA examination to address his right leg complaints most recently in October 2010 with a November 2010 addendum.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The October 2010 VA examination with November 2010 addendum also addressed the Veteran's left foot cold injury.  The examiner reviewed the Veteran's claims file and provided a thorough physical examination.  Thus, the Board finds that the October 2010 examination with November 2010 addendum is adequate for determining the initial disability rating for the Veteran's service-connected left foot cold injury.  See Barr, supra.

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected cold injury to the left foot since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

II. Merits of the Claims

A. Service Connection

The Veteran claims that he currently suffers from a right leg disability due to his military service.  Specifically, he contends that he has experienced pain in his right leg since his separation from service.  He, therefore, believes that service connection is warranted.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A review of the medical evidence of record does not reflect that the Veteran has a currently diagnosed right leg disability.  At the above-referenced October 2010 VA examination, the examiner found no objective abnormalities of the right leg.  The only subjective abnormalities were hypersensitivity to touch and pressure and pain in the calf.  Although the Veteran complained of right leg pain, the examiner found no objective signs of a right leg disability.  The Veteran exhibited full range of motion of the right leg and x-rays were normal.  The examiner concluded that the Veteran experienced peripheral neuralgia, or nerve pain.  He attributed the Veteran's complaints of pain to his service-connected right foot cold injury, not a separate right leg disability.

The VA treatment records also reflect the Veteran's complaints of right leg pain, as does a September 2009 VA examination report.  However, none of these treatment records or the examination report indicate that the Veteran has been diagnosed with a right leg disability.  Rather, the treatment records only indicate that the Veteran has right leg arthralgia, or pain, and the VA examination report states that the Veteran has no diagnosis in the bilateral lower extremities.

As the VA examiner concluded that the Veteran does not have a current right leg disability and there is no other evidence showing such a diagnosis, the Board must conclude that the Veteran does not have a currently diagnosed right leg disability.  

The Board also notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board finds that the Veteran's complaints of right leg pain do not constitute a current right leg disability.

Without medical evidence of a current disability, the Veteran does not meet the first requirement set forth in Hickson, and the claim fails on this basis.  See Hickson, supra.  Thus, service connection for right leg pain may not be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As the Veteran has failed to satisfy the first element of Hickson, the Board finds the remaining questions of in-service disease or injury or other service-connected disability and medical nexus to be irrelevant.

Accordingly, the Board finds that the claim of entitlement to service connection for a right leg disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected cold injury to the left foot has been evaluated as 10 percent disabling under Diagnostic Code 7122 from April 25, 2006 to October 3, 2010, and 30 percent disabling from October 4, 2010 to the present.  He seeks a higher initial rating.

Under Diagnostic Code 7122, a 10 percent evaluation is assigned for cold injury residuals with arthralgia or other pain, numbness, or cold sensitivity in the affected parts.  A 20 percent evaluation is assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent evaluation is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2010).

Amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, are separately evaluated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc. are separately evaluated, unless they are used to support an evaluation under diagnostic code 7122.  See 38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1) (2010).

Each affected part (e.g., hand, foot, ear, nose) is evaluated separately and the ratings are combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  See 38 C.F.R. § 4.104, Diagnostic Code 7122, Note (2) (2010).

As referenced above, the Veteran was afforded a VA examination for his left foot cold injury most recently in October 2010, with a November 2010 addendum opinion.  At that time, the Veteran complained of pain while standing, walking, and at rest, fatigability while standing and walking, and lack of endurance while standing.  He denied swelling, heat, redness, stiffness, weakness, or other symptoms.  The examiner also noted that the Veteran reported numbness and that his balance has been affected, causing him to veer off the path or sidewalk when walking.  The examiner found no evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, or muscle atrophy of the foot.  The only significant physical findings the examiner reported were tenderness of the anterior and posterior calf muscles and decreased pinprick and vibration sensitivity from the toes to several inches above the ankle.  The examiner diagnosed the Veteran with peripheral sensory neuralgia, as a result of an in-service cold injury.

In his November 2010 addendum, the examiner clarified that the Veteran had locally impaired sensation and hyperhidrosis, but no tissue loss, color changes, or nail changes.  X-rays showed a mild hallux valgus deformity and a high plantar arch.

The Veteran was previously examined for his left foot cold injury in September 2009.  At that time, he complained of intermittent crampy pain with no stiffness, swelling, weakness, instability, or other symptoms.  The examiner observed no limitation of motion, abnormal weight bearing, or objective evidence of painful motion, swelling, tenderness, instability, or weakness.  He also noted that the Veteran had a minimal hallux valgus deformity of developmental etiology, and onychomycosis of the toe nails.  The examiner confirmed with the Veteran's private podiatrist that he had no other foot issues and diagnosed the Veteran with a history of cold injury to the feet.

The Veteran was first examined on October 2006 with a March 2007 addendum.  At that time, he complained of numbness and pain in both hands and feet and thickening of the toe nails.  The examiner observed no nail changes, edema, or ulcerations.  X-rays showed a mild hallux valgus, but no radiographic evidence of frostbite injury.  The examiner diagnosed the Veteran with cold injury to both hands and feet.

In addition to the VA examinations, the medical evidence of record also includes VA treatment records relating to treatment of the Veteran's left foot cold injury.  Significantly, an October 2006 VA treatment record noted that the Veteran had no edema, cyanosis, or clubbing in his extremities.  Additionally, a January 2008 VA treatment record indicated that the Veteran complained of a burning pain in his hands and feet from his frostbite injuries, but that there was no observable edema or rash.  Finally, a July 2010 VA treatment record noted a finding of trace edema in the extremities.  None of the treatment records show findings of tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities prior to October 2010.

Prior to October 4, 2010, the medical evidence of record does not establish that the Veteran's left foot cold injury warrants more than a 10 percent disability rating.  Although the Veteran complained of pain and numbness, there was no evidence of tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities to warrant an increased rating of 20 percent.  Neurological testing was normal and there is no evidence of symptoms beyond pain and numbness in the left foot for this period.  The Board notes that the Veteran complained of nail thickening at his October 2006 VA examination, but the examiner observed the Veteran's toe nails and determined there were no nail abnormalities.  Additionally, the September 2009 VA examiner diagnosed the Veteran with onychomycosis, but there is no evidence that this fungal infection is related to his cold injury to the left foot.  Thus, a disability rating in excess of the current 10 percent for cold injury to the left foot is not warranted prior to October 4, 2010.

From October 4, 2010 to the present, the Veteran is currently in receipt of the maximum schedular rating for residuals of a cold injury.  Thus, a disability rating in excess of the current 30 percent for cold injury to the left foot cannot be granted on a schedular basis from October 4, 2010 to the present.

Additionally, there is no indication that the Veteran's left foot cold injury warrants an increased rating under any other diagnostic code relating to the feet.  He is specifically service connected for residuals of a cold injury.  Thus, the assignment of an increased rating under any other diagnostic code relating to the foot is not appropriate.  Further, the medical evidence does not demonstrate that the Veteran has experienced amputation of any toes or complications such as squamous cell carcinoma, peripheral neuropathy, Raynaud's phenomenon, or muscle atrophy to warrant a separate rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1) (2010).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's left foot symptomatology warranted other than the currently assigned disability ratings throughout the appeal period.  As such, assignment of additional staged ratings is not warranted.  See Fenderson, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected left foot cold injury, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent and 30 percent disability ratings explicitly contemplate his reports of pain, numbness, and impaired sensation.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to an initial rating in excess of 10 percent for cold injury to the left foot from April 25, 2006 to October 3, 2010 and an initial rating in excess of 30 percent for cold injury to the left foot from October 4, 2010 to the present, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz, supra.


ORDER

Entitlement to service connection for a right leg disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for cold injury to the left foot from April 25, 2006 to October 3, 2010 is denied. 

Entitlement to a disability rating in excess of 30 percent for cold injury to the left foot from October 4, 2010 to the present is denied. 



REMAND

With regard to the Veteran's implied claim of entitlement to TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  VA treatment records and examination reports indicate that the Veteran is unemployed.  Additionally, in his June 2011 Informal Hearing Presentation, the Veteran's representative stated that he was unemployable due to his service-connected disabilities.  This statement is sufficient to raise the issue of entitlement to TDIU.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The record shows the Veteran has been unemployed since 1989.  The Veteran's representative contends that this may be due to his service-connected cold injury disabilities.  While the Veteran has been afforded previous VA examinations, an opinion as to the effect of his service-connected disabilities on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Copies of VA treatment records from the Northampton VA Medical Center, covering the period from July 2010, to the present, should be obtained and added to the claims folder.

2.  The Veteran must be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability. The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to TDIU should be adjudicated.  If the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


